Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is the initial office action based on the application filed on 10/07/2020. Claims 1-8 as originally filed are considered here.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 16/087574, filed on 9/21/2018. 

Information Disclosure Statement
The Information Disclosure Statements filed on 10/07/2020 have been considered.

Oath/Declaration
The oath or declaration filed on 10/07/2020 is acceptable. 

Drawings
The drawings filed on 10/07/2020 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

With regard to claim 1, the claim recites, “wherein the desired pattern is formed in which the hard mask film is caused to remain at a position where the contact plug is to be formed” in line 18. It is not clear as to how the hard mask film is remained at a position where the contact plug is formed. It appears that the hard mask film 112 is removed at a position where the contact plug is formed (Fig.5 of the instant application). Furthermore, the claim recites “to be” in line 18. It is not definite whether the contact plug is formed or not because of the futuristic recitation of “to be”. For the purpose examination, the claim is interpreted as the hard mask is formed and then replaced with the contact plug as the hard mask is not a permanent layer in the device. The dependent claims 2-8 inherit the deficiency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xie et al (US 2015/0069532; Xie hereinafter) in view of Tsai et al (US 2016/0315191; Tsai hereinafter).

With regard to claim 1, Xie discloses a method for manufacturing a semiconductor device (e.g. Fig.4G-4M with corresponding texts), the method comprising:
a first insulating film 130 (Fig.4G; para[0044]) forming step of 
forming a first insulating film 130 (Fig.4G; para[0044]) to cover at least a part of a surface (Fig.4H) of 
a gate (RG; para[0045]) in 
a transistor (Fig.4M; para[0042]) having a structure in which 
a source and a drain (para[0047]) raised in 
a fin 106M (para[0044]) shape are covered with the gate (RG);
a sacrifice film forming step 144 (Fig.4H; para[0047]) of
a sacrifice film 144 (Fig.4H; para[0047]) on the first insulating film 130;
a mask pattern forming step of 
forming a mask film 146 (Fig. 4H; para[0047]) having 
a desired pattern (e.g. Fig.4H) on the sacrifice film 144;
a first opening forming step of (Fig.4I)
forming a first opening (Fig.4I) by removing (Fig.4I) a part of the sacrifice film 144 by using the mask film 146 as an etching mask;
a second insulating film forming step of 148 (Fig.4K; para[0050])
forming a second insulating film 148 (Fig.4K; para[0050]) made of a material different from the first insulating film (para[0046; 0050]), in the first opening;
a second opening forming step of (Fig.4L)
forming a second opening 150 (Fig.4L) by removing the sacrifice film 144, at a position where at least a part of the source or the drain (para[0047]) is electrically connected to 
a wiring layer (wiring layer of 112), after the forming the second insulating film 148 forming step; and
a contact plug forming step of (Fig.4L; para[0051])
forming a contact plug 112 (Fig.4L; para[0051]) in the second opening (Fig.4L), wherein, the desired pattern is formed in which the mask film 146 is caused to remain at a position where the contact plug 112 is formed.
in the forming the second insulating film 148, the second insulating film 148 is formed in the first opening (Fig.4K) while the first insulating film 130 remains at least at both sides of the gate (RG).

As discussed above, Xie discloses the limitations of the claim with the exception of masking film being a hard mask film. However, para[0023] of Tsai discloses that hard mask (oxide, nitride) or soft mask (photoresist) can be used alternatively. Hard mask is essential for enduring high temperature of subsequent annealing process (para[0023] of Tsai). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the hard mask layer instead of soft mask layer within Xie’s device for the purpose of enduring high temperature during subsequent process.

With regard to claim 2, Xie does not discloses the method of claim 1, wherein the hard mask pattern forming step includes: a step of forming the hard mask film with a line-and-space pattern on the sacrifice film; and a step of forming the desired pattern by cutting out a part of a line pattern of the line-and-space pattern. However, Xie discloses wherein the softmask pattern 146 forming step includes: a step of forming the soft mask film with a line-and-space pattern (Fig.4H) on the sacrifice film 144; and a step of forming the desired pattern (Fig.4H) by cutting out a part of a line pattern of the line-and-space pattern 146A/146B. So, it would have been obvious to one having ordinary skill in the artbefore the effective filing date of the claimed invention to form the hard mask layer same way as the soft mask layer because it is only a routine process matter for the ordinary skill in the art.

With regard to claim 3, Xie discloses method of claim 1, further comprising: a soft mask film removing step (Fig.4K) of removing the hard mask film after the second insulating film 148 forming step and before the second opening forming step (Fig.4K). So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the hard mask layer same way as the soft mask layer has been removed because it is only a routine processing step for the ordinary skill in the art.

With regard to claim 4, Tsai discloses the method of claim 1, wherein the hard mask film is a film having a high etching selectivity with respect to the sacrifice film (silicon oxide or silicon nitride have higher etch selectivity than resist).

Claims 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xie in view of Tsai  and further in view of Mountsier et al (US 9,190489; Mountsier hereinafter).

With regard to claim 5, Xie discloses the method of claim 1, with the exception of wherein the first insulating film is a SiN film. However, Fig.1A of Mountsier discloses the first insulating film 112 (Col.5, line 48). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the first insulating film as a SiN film instead of oxide film because of it’s good etch resistance characteristics (col.5, lines 56-58).

With regard to claim 6, Xie discloses the method of claim 5, and Xie further discloses the second insulating film 148 is an SOD film or a Si02 film (para[0050], and Mountsier further discloses wherein the sacrifice film 250 is an SOC film (col.11, lines 65-67),  and in the forming second opening (Fig.2F).  Xie/Mountsier does not explicitly disclose the sacrifice film is removed by ashing. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the film using ashing method since it is common knowledge in the art to use ashing method to remove such material.

With regard to claim 7, Xie discloses the method of claim 5, wherein the sacrifice film 144 is an a-Si film (para[0046]), the second insulating film 148 is an SOD film or a SiO2 film (para[0050]), and in the second opening forming step (Fig.4K). However, Xie/Mountsier does not explicitly discloses the sacrifice film is removed by dry etching using a gas containing chlorine or bromine. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove the sacrificial film by dry etching using a gas containing chlorine or bromine since it is common knowledge in the art to use such etching method to remove such material.
With regard to claim 8, Xie discloses the method of claim 5, the second insulating film is a Si02 film (para[0050]), and in the forming the second opening (Fig.4K). However, Xie/Mountsier does not explicitly disclose wherein the sacrifice film is an SOD film and the sacrifice film is removed by wet etching. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the sacrifice film is an SOD film and the sacrifice film is removed by wet etching since it is common knowledge in the art to use such film and wet etching method to remove such material.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896